Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(Chad L. Williams)

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on April 11, 2017 and
effective as of April 3, 2017 (the “Effective Date”), by and among QTS Realty
Trust, Inc., a Maryland corporation (together with any successor general partner
of the Operating Partnership, (the “Company”), QualityTech, LP, a Delaware
limited partnership (the “Operating Partnership”), Quality Technology Services,
LLC, a Delaware limited liability company and an affiliate of the Operating
Partnership (the “Employer”), and Chad L. Williams, an individual (“Executive”),
with respect to the following facts and circumstances:

 

RECITALS

 

WHEREAS, Executive has been employed by Employer as an executive of the Company,
the Operating Partnership and the Employer pursuant to an employment agreement,
dated August 15, 2013 (the “Prior Agreement”);

 

WHEREAS, the Employer and Executive desire to continue their employment
relationship, with the Employer employing Executive to serve as the Company’s,
the Operating Partnership’s and the Employer’s Chief Executive Officer (“CEO”)
and Executive accepting such employment and appointments, on the terms set forth
below; and

 

WHEREAS, the parties desire that this Agreement supersede and replace Prior
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE 1
EMPLOYMENT, TERM AND DUTIES

 

1.1          Employment and Positions; Prior Agreement Superseded. During the
Term (defined below), the Employer shall employ Executive to serve as, and the
Company shall appoint or cause to be appointed the Executive to the position of,
CEO of the Company, upon the terms and conditions set forth in this Agreement,
and Executive shall report directly to the Board of Directors of the Company
(the “Board”), unless otherwise determined by the Board.  In addition, during
the Term, Executive shall serve as the CEO of both the Operating Partnership and
the Employer and shall report to the Board, unless otherwise determined by the
Board.  For the avoidance of doubt, Executive shall be an employee of Employer. 
This Agreement shall supersede and replace the Prior Agreement, which shall be
of no further force or effect as of the Effective Date.

 

1.2          Term.  The period of employment of the Executive by the Employer
shall commence upon the Effective Date and, subject to earlier termination as
provided in this Agreement, continue thereafter for a one (1)-year term (the
“Term”); provided, that the Term shall automatically renew for additional one
(1)-year periods unless either the Employer or Executive gives notice of
non-renewal at least ninety (90) days prior to expiration of the Term (as it may
have

 

--------------------------------------------------------------------------------


 

been extended by any renewal period).

 

1.3          Service as an Employee.  During the Term, Executive shall
(a) perform all duties and obligations reasonably associated with the position
of CEO of the Company and the Operating Partnership, consistent with the Bylaws
or other governing documents of the Company and the Operating Partnership, as
applicable, as in effect from time to time, and (b) perform such other duties
reasonably associated with a senior executive officer of the business of the
Company, the Operating Partnership, the Employer and their subsidiaries and
affiliates (each, including the Company, a “QTS Company,” and collectively, the
“QTS Companies”), including duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board
(including the performance of services for the board of directors or a
comparable governing body of, any member of the QTS Companies without any
additional compensation), subject, in all cases described in clauses (a) and
(b), to the supervision and direction of the Board. Executive shall devote
substantially all of his business time and effort to the performance of
Executive’s duties hereunder and to the affairs of the QTS Companies; provided,
that in no event shall this provision prohibit Executive from (i) performing
social, civic, charitable and religious activities, (ii) managing personal
investments and affairs, including active involvement in real estate or other
investments not involving data centers in any material respect,
(iii) participating in educational or professional associations, or (iv) any
other activities approved by the Board, so long as the activities set forth in
clauses (i) through (iv) above do not materially and adversely interfere with
Executive’s duties and obligations hereunder or to the business affairs of the
QTS Companies.

 

1.4          Service as a Director.   During the Term, the Company agrees that
Executive shall be nominated for election to and as Chairman of the Board at
each annual meeting of the Company’s stockholders or other meeting of the
Company’s stockholders at which directors are elected.  Provided that Executive
is so nominated and is elected, Executive hereby agrees to serve as Chairman of
the Board.

 

ARTICLE 2
COMPENSATION

 

2.1          Salary.  In consideration for Executive’s services hereunder, the
Employer shall pay Executive an annual salary at the rate of not less than
$720,000 per year during each of the years of the Term, payable in accordance
with the Employer’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings).  The annual
salary shall be reviewed by the Compensation Committee of the Board (the
“Compensation Committee”), or, if there is none, the Board, no less frequently
than annually.  Executive’s salary may be adjusted upward upon annual review,
but shall not be decreased.

 

2.2          Bonus.  In addition to an annual base salary, if Executive achieves
certain corporate and individual objectives as established by the Compensation
Committee, or if there is none, the Board, then the Employer shall pay to the
Executive bonus compensation, not later than

 

2

--------------------------------------------------------------------------------


 

seventy-five (75) days following the end of the fiscal year.  The Employer’s
award of bonus compensation to Executive shall be determined by the factors and
criteria, including the financial performance of the Company and the performance
by the Executive of his duties hereunder, that may be established from time to
time for the calculation of bonus awards by the Compensation Committee, or if
there is none, the Board, which shall be established and communicated to
Executive in writing no later than sixty (60) days following the beginning of
the applicable fiscal year.  Annual bonuses will be targeted at 125% of annual
salary paid for targeted performance and additional amounts paid for exceptional
performance as determined by the Compensation Committee, if there is one, and
approved by the Board.  The Board may award discretionary bonuses in addition to
performance bonuses.

 

2.3          Equity Awards.  Equity awards may be made pursuant to the QTS
Realty Trust, Inc. 2013 Equity Incentive Plan, or any successor equity incentive
plan adopted by the Company or the QTS Companies, in accordance with the
Company’s policies and as deemed appropriate by the Investment Committee or the
Compensation Committee, as appropriate (the “Equity Awards”).  The Equity Awards
will be targeted at an award value of 500% of annual base salary, to be awarded
depending on factors and criteria established from time to time by the
Compensation Committee, which may include the financial performance of the
Company and the performance by Executive of his duties hereunder.  These Equity
Awards typically will be subject to a three (3)-year vesting schedule (33%
one-year vesting following grant and 8.375% vesting per quarter following the
first year); however, a performance-based component may be included with a
different vesting schedule.  Additional equity awards may be made in accordance
with the Company’s policies and as deemed appropriate by the Compensation
Committee.

 

ARTICLE 3
EXECUTIVE BENEFITS

 

3.1          Vacation.  Executive shall be entitled to the greater of
twenty-five (25) days of paid vacation or at least the equivalent paid vacation
provided to other executives of the Company, the Operating Partnership and the
Employer, for each calendar year of the Term in accordance with the general
policies of the Company, the Operating Partnership and the Employer applicable
to other senior executives of the Company, the Operating Partnership and the
Employer.  Unused vacation shall carry over, if at all, in accordance with the
general policies of the Company, the Operating Partnership and the Employer as
the same shall be in effect from time to time.  For the avoidance of doubt, any
days on which Executive works remotely or otherwise works from a location
outside of Executive’s normal work location shall not be deemed to constitute
vacation days to which Executive is entitled by virtue of this Section 3.1.

 

3.2          Employee Benefits.  Executive shall receive all group insurance and
retirement plan benefits and any other benefits on the same basis as are
available to other senior executives of the Company, the Operating Partnership
and the Employer under the personnel policies in effect from time to time, and
Executive shall be provided individual life and disability insurance benefits on
substantially the same terms as apply to the Company’s and the Operating
Partnership’s top executives.  Executive shall receive all other such fringe
benefits as the Company, the Operating

 

3

--------------------------------------------------------------------------------


 

Partnership and the Employer may offer to other senior executives generally
under personnel policies in effect from time to time, such as health and
disability insurance coverage and paid sick leave.  Executive’s Family shall be
covered under the Company’s health insurance plan, or, to the extent the same is
not so permitted by law or the terms of such health insurance plans, the Company
shall pay or reimburse Executive for the cost of substantially similar coverage
during the Term and as otherwise provided below following the Termination Date. 
For purposes of this Agreement, Executive’s “Family” shall include Executive’s
spouse, children and legal dependents.  To the extent the same is not so
permitted by law or the terms of its health insurance plans, the Company shall
provide health insurance to Executive’s father, mother, sister and the children
or legal dependents of Executive’s sister (the “Extended Family”) with coverage
commensurate with that offered to employees of the Company, provided, however,
that Executive shall reimburse the Company for such coverage of Executive’s
Extended Family in an amount equal to the insurance premium cost incurred by the
Company plus the amount paid by the Company for the self-insured portion of such
coverage, if any, up to but not in excess of the self-insured cap for such
coverage (“Extended Family Coverage”).  The Company shall notify Executive of
the amount that Executive must reimburse the Company for such Extended Family
Coverage, and Executive shall pay such amount by December 31 of the calendar
year following the calendar year in which such Extended Family Coverage was
provided.

 

3.3          Reimbursement for Expenses.  Executive shall be reimbursed for all
documented reasonable expenses incurred by Executive in the performance of his
duties set forth in Section 1.3 and in furtherance of the business of the QTS
Companies, including those for administrative support set forth below, in
accordance with the reimbursement policies in effect from time to time.  Any
reimbursement under this Section 3.3 that is taxable to Executive shall be made
by December 31 of the calendar year following the calendar year in which
Executive incurred the expense.

 

3.4          Electronic Devices.  Executive shall provide his own electronic
devices (“Devices”) while performing his duties and responsibilities as CEO of
the Company, the Operating Partnership, and the Employer.  The QTS Companies
expressly agree that Executive shall be permitted to maintain ownership and
possession of any Devices, including maintaining ownership of his cellular phone
number, should this Agreement be terminated for any reason.  During the Term,
the QTS Companies shall provide support to Executive when reasonably requested
in order to keep the Devices operating properly and to allow Executive access to
all networks and IT platforms utilized by the QTS Companies.

 

3.5          Administrative Support.  Executive shall be provided with
administrative support commensurate with Executive’s position in the Company and
Executive’s duties set forth in Section 1.3, in addition to executive support
services applicable to other senior executives of the Company.  The Company
shall make available to Executive the services of a full-time assistant who may
assist the Executive in Company and personal matters at no cost to or
requirement for reimbursement from Executive.  In addition, Executive may from
time to time seek assistance from two Company employees agreed upon by Executive
and the Company for personal accounting and financial matters at no cost to or
requirement for reimbursement from Executive.  To the extent that Executive
utilizes other employees not provided for above for matters unrelated

 

4

--------------------------------------------------------------------------------


 

to Company business, such arrangements will be in accordance with established
procedures, including reimbursement of the reasonable value associated with any
material use.  In the event Executive’s use of other Company employees for
matters unrelated to Company business is expected to become material, Executive
shall notify the Company’s Chief Financial Officer, Chief Operating Officers or
General Counsel (“Executive Leader”), and the Executive Leader shall, in the
sole discretion of the Executive Leader, determine whether such employee is able
to accommodate Executive’s request.  If the Executive Leader determines such
employee is capable of completing Executive’s request, the Executive Leader will
establish a written procedure for Executive’s use of such employee and Executive
shall comply with such procedure, including reimbursement of the reasonable
value associated with such use.  If the Executive Leader determines such
employee is not capable of completing Executive’s request, the Executive Leader
will notify the Executive and recommend a path forward in writing, including, if
necessary, the use of an outside vendor.  Executive’s use of Company employees
from time to time pursuant to this Section 3.4 shall not individually or in the
aggregate constitute grounds for termination with Cause as defined in
Section 4.1.2 of this Agreement unless Executive shall have refused to reimburse
the Company for material use of an employee for matters unrelated to Company
business within thirty (30) days of an Executive Leader’s written demand.

 

ARTICLE 4.
TERMINATION

 

4.1                               Grounds for Termination.

 

4.1.1       Death or Disability. Executive’s employment with the Employer
pursuant to this Agreement shall terminate immediately in the event of
Executive’s death or Disability.  “Disability” means any: (i) physical
disability or impairment, (ii) mental disability or impairment, (iii) illness or
(iv) injury, (x) that meets the definition of disability provided in applicable
long-term disability insurance coverage extended to Executive by the Company, if
any, or (y) if no such insurance coverage is provided, that in the good faith
judgment of the Board, prevents or would prevent Executive from performing his
duties and obligations under this Agreement or participating effectively and
actively in the management of the business of the QTS Companies for more than
three (3) consecutive months or for more than ninety (90) days in any one
hundred eighty (180) day period.

 

4.1.2       Cause. The Employer shall have the right to terminate Executive’s
employment by giving written notice of such termination to Executive upon the
occurrence of any one or more of the following events (which, for purposes of
this Agreement, shall constitute “Cause”):

 

(a)                     any willful act or omission by Executive, other than as
a result of Executive’s death or Disability, that causes material harm and
represents a breach of Section 5.1;

 

(b)                     Executive’s conviction and exhaustion of all appeals of,
or pleading guilty or

 

5

--------------------------------------------------------------------------------


 

nolo contendere to, a crime that constitutes a felony involving dishonesty or
moral turpitude; or

 

(c)                      Executive’s willful commission of an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against any of the
QTS Companies; provided that no act or failure to act on the part of Executive
shall be considered “willful” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of the applicable QTS Company.  Any act or
failure to act, based upon specific authority given pursuant to a resolution
duly adopted by the Board or a committee thereof or based on the advice of
counsel for the Company or the Operating Partnership shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the applicable QTS Company.

 

Except as provided in Section 4.1.1 of this Agreement, any termination of
Executive by the Employer for any reason, including without limitation, a
termination for alleged failures of performance or a termination in connection
with a nonrenewal of this Agreement, shall be deemed a termination without
Cause, unless it is established that the reason for the termination was the
occurrence of an event constituting Cause.

 

It shall be a condition precedent to the Employer’s right to terminate
Executive’s employment for Cause under clauses (a) or (c) above that Cause be
established as follows: (i) the Employer shall have first given Executive
written notice stating with reasonable specificity the act(s) on which such
termination is premised within twenty (20) days after the party providing such
notice becomes aware or reasonably should have become aware of such act, and
(ii) the Board by affirmative vote of at least three-fourths of its members
(other than Executive if then serving as a member of the Board) find that the
act alleged to be Cause constitutes Cause, has not been cured or remedied within
thirty (30) days after receipt of such notice, and provided, such act is of such
a nature that it cannot with due diligence be cured within the time required,
Executive shall not have commenced, or shall not thereafter diligently prosecute
to completion, all steps necessary to cure such act alleged to be Cause within a
reasonable period of time.

 

4.1.3       Good Reason. Executive may terminate his employment under this
Agreement by giving written notice to the Employer upon the occurrence of any
one or more of the following events (which, for purposes of this Agreement,
shall constitute “Good Reason”):

 

(a)                     diminution in Executive’s authority, duties or
responsibilities, or any adverse change in Executive’s title as CEO of the
Company or the Operating Partnership or in Executive’s title as Chairman of the
Board of the Company (including failure of Executive to be elected Chairman of
the Board at any annual meeting of the Company’s stockholders), or failure of
the Company to

 

6

--------------------------------------------------------------------------------


 

nominate Executive for election as Chairman of the Board at any annual meeting
of the Company’s stockholders;

 

(b)                     Executive’s place of employment is moved more than fifty
(50) miles from the Operating Partnership’s current location in Overland Park,
Kansas;

 

(c)                      any  diminution in Executive’s base compensation, as in
effect from time to time;

 

(d)                     a material breach by the Company, the Operating
Partnership or the Employer of any term of this Agreement; or

 

(e)                      the failure of any successor to the Company, the
Operating Partnership or the Employer to assume this Agreement.

 

It shall be a condition precedent to Executive’s right to terminate his
employment for Good Reason that (a) he shall have first given the Board written
notice stating with reasonable specificity the act(s) on which such termination
is premised within ninety (90) days after Executive becomes aware of such
act(s), (b) if such act(s) is susceptible of cure or remedy, it has not been
cured or remedied within thirty (30) days after receipt of such notice, and
Executive has terminated his employment within twelve (12) months after the
occurrence of the event giving rise to Good Reason.

 

4.1.4       Any Other Reason.  Notwithstanding anything to the contrary herein,
the Employer shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving written notice of such termination
to Executive, and Executive shall have the right to terminate Executive’s
employment under this Agreement at any time without Good Reason by giving
written notice of such termination to the Employer.  Any notice by Executive
hereunder shall be given at least ninety (90) days in advance of such
termination.  Any notice by Company shall be given at least ninety (90) days in
advance of such termination.

 

4.2          Termination Date. Except as provided in Section 4.1.1 with respect
to Executive’s death or Disability, any termination under Section 4.1 shall be
effective on the termination of the applicable notice period following receipt
of notice by Executive or the Employer, as the case may be, of such termination
or upon such other later date as may be provided herein or specified by the
Employer or Executive in the notice (the “Termination Date”).

 

4.3          Effect of Termination.

 

4.3.1       Termination with Cause or without Good Reason.  In the event that
Executive’s employment is terminated by the Employer with Cause or by Executive
without Good Reason, the Employer shall pay, in a lump sum in cash within twenty
(20) days after the Termination Date or on such earlier date required by
applicable law (i) all

 

7

--------------------------------------------------------------------------------


 

Accrued Obligations to Executive, and (ii) any performance bonus or
discretionary bonus under Section 2.2 that has been earned or declared for a
bonus period ending before the Termination Date but not paid before the
Termination Date.  For purposes of this Agreement, the term “Accrued
Obligations” means the sum of (a) Executive’s salary hereunder through the
Termination Date to the extent not theretofore paid; (b) the amount of any
accrued but unused vacation pay; and (c) any business expense reimbursements
incurred by Executive as of the Termination Date and submitted for
reimbursement, in each case, consistent with the policy for such reimbursements,
within ten (10) days following the Termination Date.

 

4.3.2       Termination without Cause or with Good Reason.  In the event that
Executive’s employment is terminated by the Employer without Cause or by
Executive for Good Reason:

 

(a)                     the Employer shall pay all Accrued Obligations to
Executive in a lump sum in cash within twenty (20) days after the Termination
Date or on such earlier date required by law;

 

(b)                     the Employer shall pay to Executive, in a lump sum in
cash within twenty (20) days after the Termination Date or on such earlier date
required by law, any performance bonus or discretionary bonus under Section 2.2
that has been earned or declared for a bonus period ending before the
Termination Date but not paid before the Termination Date;

 

(c)                      if not previously vested in full, the Equity Awards and
any other equity awards granted to Executive shall fully vest as of the
Termination Date;

 

(d)                     the Employer shall pay to Executive, in a lump sum in
cash on the first payroll date following sixty (60) days after the Termination
Date, an amount equal to two (2) times Executive’s annual salary as in effect on
the Termination Date;

 

(e)                      the Employer shall pay to Executive, in a lump sum in
cash on the first payroll date following sixty (60) days after the Termination
Date  an amount equal to two (2) times Executive’s Annual Bonus (as defined
below) for the year in which the termination occurs; and

 

(f)                       the Employer shall, to the extent permitted by law or
the terms of such health insurance plans, continue to cover Executive and
Executive’s Family under the QTS Companies’ health insurance plans that covered
such individuals immediately prior to the Termination Date for up to twenty-four
(24) months following the Termination Date, or, to the extent the same is not so
permitted, pay or reimburse the cost of substantially similar coverage for
Executive and his Family for up to twenty-four (24) months following the
Termination Date.

 

8

--------------------------------------------------------------------------------


 

To the extent the same is not so permitted by law or the terms of its health
insurance plans, the Company shall provide Extended Family Coverage to
Executive’s Extended Family for up to twenty-four (24) months following the
Termination Date, and Executive shall reimburse the Company for such Extended
Family Coverage in the manner provided in Section 3.2.  Any reimbursement under
this Section 4.3.2(f) that is taxable to Executive or any of his Family members
shall be made (subject to the provisions of such health care plans that may
require earlier payment) by December 31 of the calendar year following the
calendar year in which Executive or any member of Executive’s Family incurred
the expense.  Executive shall provide appropriate HIPPA releases necessary to
determine cost and reimbursement requirements associated with Family and
Extended Family coverage.

 

The Employer’s delivery of any notice under Section 1.2 of this Agreement that
the Agreement will not be renewed and any subsequent termination of Executive’s
employment at the expiration of such Term of the Agreement shall be considered a
termination without Cause, and Executive shall be entitled to any payments or
benefits under this Section 4.3.2 under such circumstance.

 

4.3.3       Termination Due to Death or Disability.  In the event that
Executive’s employment is terminated due to Executive’s death or Disability, the
Employer shall pay Executive the following:

 

(a)                     the Employer shall pay all Accrued Obligations to
Executive or Executive’s legal representative, in a lump sum in cash within
twenty (20) days after the Termination Date or on such earlier date required by
law;

 

(b)                     the Employer shall pay to Executive or Executive’s legal
representative, in a lump sum in cash within twenty (20) days after the
Termination Date or on such earlier date required by law, any performance bonus
or discretionary bonus under Section 2.2 that has been earned or declared for a
bonus period ending before the Termination Date but not paid before the
Termination Date;

 

(c)                      if not previously vested in full, the Equity Awards and
any other equity awards granted to Executive shall fully vest as of the
Termination Date;

 

(d)                     the Employer shall pay to Executive or Executive’s legal
representative, in a lump sum in cash on the first payroll date following sixty
(60) days after the Termination Date an amount equal to one (1) times
Executive’s annual salary as in effect on the Termination Date;

 

(e)                      the Employer shall pay to Executive or Executive’s
legal representative, in a lump sum in cash on the first payroll date following
sixty (60) days after the

 

9

--------------------------------------------------------------------------------


 

Termination Date  an amount equal to one (1) times Executive’s Annual Bonus (as
defined below) for the year in which the termination occurs; and

 

(f)                       the Employer shall, to the extent permitted by law or
the terms of such health insurance plans, continue to cover Executive and
Executive’s Family under the QTS Companies’ health insurance plans that covered
such individuals immediately prior to the Termination Date for up to twenty-four
(24) months following the Termination Date, or, to the extent the same is not so
permitted, pay or reimburse the cost of substantially similar coverage for
Executive and his Family for up to twenty-four (24) months following the
Termination Date.  To the extent the same is not so permitted by law or the
terms of its health insurance plans, the Company shall provide Extended Family
Coverage to Executive’s Extended Family for up to twenty-four (24) months
following the Termination Date, and Executive shall reimburse the Company for
such Extended Family Coverage in the manner provided in Section 3.2.  Any
reimbursement under this Section 4.3.3(f) that is taxable to Executive or any of
his Family members shall be made (subject to the provisions of such health care
plans that may require earlier payment) by December 31 of the calendar year
following the calendar year in which Executive or any member of Executive’s
Family incurred the expense.  Executive shall provide appropriate HIPPA releases
necessary to determine cost and reimbursement requirements associated with
Family and Extended Family coverage.

 

4.3.4       Termination upon Change in Control. In the event that Executive’s
employment is terminated following a Change in Control, the following provisions
shall apply:

 

(a)                     Upon the occurrence of a Triggering Event:

 

(1)               the Employer shall pay all Accrued Obligations to Executive in
a lump sum in cash within twenty (20) days after the Termination Date or on such
earlier date required by law;

 

(2)               the Employer shall pay to Executive, in a lump sum in cash
within twenty (20) days after the Termination Date or on such earlier date
required by law, any performance bonus or discretionary bonus under Section 2.2
that has been earned or declared for a bonus period ending before the
Termination Date but not paid before the Termination Date;

 

(3)               if not previously vested in full, the Equity Awards and any
other equity awards granted to Executive shall fully vest as of the Termination
Date;

 

(4)               the Employer shall pay to Executive, in a lump sum in cash

 

10

--------------------------------------------------------------------------------


 

on the first payroll date following sixty (60) days after the Termination Date,
an amount equal to three (3) times Executive’s annual salary as in effect on the
date of the Triggering Event or on the date on which the Change in Control
occurs, whichever is higher;

 

(5)               the Employer shall pay to Executive, in a lump sum in cash on
the first payroll date following sixty (60) days after the Termination Date  an
amount equal to three (3) times Executive’s Annual Bonus (as defined below) for
the year in which the termination occurs;

 

(6)               the Employer shall, to the extent permitted by law or the
terms of such health insurance plans, continue to cover Executive and
Executive’s Family under the QTS Companies’ health insurance plans that covered
such individuals immediately prior to the Termination Date for up to twenty-four
(24) months following the Termination Date, or, to the extent the same is not so
permitted, pay or reimburse the cost of substantially similar coverage for
Executive and his Family for up to twenty-four (24) months following the
Termination Date.  To the extent the same is not so permitted by law or the
terms of its health insurance plans, the Company shall provide Extended Family
Coverage to Executive’s Extended Family for up to twenty-four (24) months
following the Termination Date, and Executive shall reimburse the Company for
such Extended Family Coverage in the manner provided in Section 3.2.  Any
reimbursement under this Section 4.3.4(a)(6) that is taxable to Executive or any
of his Family members shall be made (subject to the provisions of such health
care plans that may require earlier payment) by December 31 of the calendar year
following the calendar year in which Executive or any member of Executive’s
Family incurred the expense.  Executive shall provide appropriate HIPPA releases
necessary to determine cost and reimbursement requirements associated with
Family and Extended Family coverage.

 

(7)               the Employer shall provide Executive, at the Employer’s
expense, with outplacement services and support, the scope and provider of which
will be selected by Executive, for a period of one (1) year following the date
of the Triggering Event.

 

(b)                     “Change in Control” means:

 

(1)               any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) that results in any
“person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than persons who
are stockholders of the Company or their affiliates immediately prior to the
transaction), becoming the “beneficial owner” (as defined in Rule 

 

11

--------------------------------------------------------------------------------


 

13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the then- combined voting power of the
Company’s then outstanding voting securities;

 

(2)               during any period of twelve (12) consecutive months,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a),
(b) or (c) hereof) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or actual threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, cease for any reason to constitute at least a majority of the Board;

 

(3)               the merger or consolidation of the Company with one or more
other entities, other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than 70% of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined above) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 30% or more of the then combined voting power of the
Company’s then outstanding voting securities; or

 

(4)               the consummation of the sale or disposition by the Company or
Operating Partnership of all or substantially all of its respective assets (or
any transaction or series of transactions within a period of twelve (12) months
ending on the date of the last sale or disposition having a similar effect).

 

(c)               “Triggering Event” will be deemed to have occurred if
(i) within two (2) years from the date on which the Change in Control occurred,
the Employer terminates the employment of Executive, other than in the case of a
termination for Cause, or (ii) within two (2) years from the date on which the
Change in Control occurred, the Executive terminates his employment for Good
Reason.

 

(d)               “Executive’s Annual Bonus” means, for purposes of Section

 

12

--------------------------------------------------------------------------------


 

4.3.2, Section 4.3.3 and this Section 4.3.4, Executive’s annual bonus (i) at the
time of the Termination Date for purposes of Section 4.3.2 and Section 4.3.3,
and (ii) with regard to a Triggering Event, the annual bonus in effect on the
Termination Date or on the date on which the Change in Control occurred,
whichever is higher, calculated on the basis of the target bonus available to
Executive and the assumption that all performance goals are satisfied at a 100%
achievement level by the Employer and Executive in the year in which such
Termination without Cause or for Good Reason, Triggering Event or such Change in
Control, as the case may be, occurred.

 

For the avoidance of doubt, in the event of a Change of Control and a Triggering
Event under circumstances entitling Executive to payments and benefits under
this Section 4.3.4, such payments and benefits shall be in lieu of payments and
benefits under Section 4.3.2, and Executive shall not be entitled to any
compensation or benefits under Section 4.3.2.

 

4.3.5       Waiver and Release Agreement. In consideration of the severance
payments and other benefits described in Section 4.3.2, Section 4.3.3 and
Section 4.3.4, to which severance payments and benefits Executive would not
otherwise be entitled, and as a precondition to Executive becoming entitled to
such severance payments and other benefits under this Agreement, Executive
agrees to execute and deliver to the Employer on or before the sixtieth (60th)
day after the applicable Termination Date a waiver and general release of claims
in favor of the QTS Companies, their respective predecessors and successors, and
all of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, in a form reasonably satisfactory to the Employer, that has become
effective in accordance with its terms, and for which any revocation periods
applicable to such release shall have expired on or prior to the sixtieth (60th)
day following Executive’s Termination Date.  If Executive fails to execute and
deliver such release agreement on or before the sixtieth (60th) day following
the applicable Termination Date, if any revocation period applicable to such
release has not expired on or before the sixtieth (60th) day following
Executive’s Termination Date or if Executive revokes such release as provided
therein, the Employer shall have no obligation to provide any of the severance
payments and other benefits described in Section 4.3.2, Section 4.3.3 or
Section 4.3.4 other than any Accrued Obligations.

 

4.4          Required Delay For Certain Deferred Compensation and Section 409A.
In the event that any compensation with respect to Executive’s termination is
“deferred compensation” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”), and Executive is determined
to be a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of the
Code, payment of such compensation shall be delayed as required by
Section 409A.  Such delay shall last six (6) months from the date of Executive’s
termination, except in the event of Executive’s death.  Within twenty (20)
business days following the end of such six (6)-month period, or, if earlier,
Executive’s death, the Employer shall make a catch-up payment to Executive equal
to the total amount of such payments that

 

13

--------------------------------------------------------------------------------


 

would have been made during the six (6)-month period but for this Section 4.4. 
Such catch-up payment shall bear simple interest at the prime rate of interest
as published by the Wall Street Journal’s bank survey as of the first day of the
six (6)-month period, which such interest shall be paid with the catch-up
payment.  Wherever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Section 409A.  The Executive will be deemed to have a Termination Date for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Section 409A.  Any amount that the Executive is entitled
to be reimbursed under this Agreement will be reimbursed to the Executive as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred and any
right to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit.  Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Employer.

 

4.5          Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company, Company or the Employer, and for
which Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as Executive may have under any other contract or agreement with the
Company, Company or the Employer at or subsequent to the Termination Date, which
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.

 

4.6          No Set-Off or Mitigation.  the Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment,
defense, or other claim, right or action that the Employer may have against
Executive or others, except to the extent of the mitigation and setoff
provisions provided for in this Agreement.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.

 

4.7          Excise Tax-Related Provisions.  The payments and benefits that
Executive may be entitled to receive under this Agreement and other payments and
benefits that Executive is or may be entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Agreement, are referred to as “Payments”), may constitute Parachute
Payments (as defined below) that are subject to Sections 280G and 4999 of the
Code.  As provided in this Section 4.7, the Parachute Payments will be reduced
if, and only to the extent that, a reduction will allow Executive to receive a
greater Net After Tax Amount (as defined below) than Executive would receive
absent a reduction.

 

4.7.1       The Accounting Firm (as defined below) will first determine the
amount of

 

14

--------------------------------------------------------------------------------


 

any Parachute Payments that are payable to the Executive.  The Accounting Firm
also will determine the Net After Tax Amount attributable to the Executive’s
total Parachute Payments.

 

4.7.2       The Accounting Firm will next determine the largest amount of
Payments that may be made to the Executive without subjecting Executive to tax
under Section 4999 of the Code (the “Capped Payments”).  Thereafter, the
Accounting Firm will determine the Net After Tax Amount attributable to the
Capped Payments.

 

4.7.3       Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides Executive with the higher Net After Tax Amount.  If
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any cash benefits under this Agreement
or any other plan, agreement or arrangement (with the source of the reduction to
be directed by the Operating Partnership) and then by reducing the amount of any
noncash benefits under this Agreement or any other plan, agreement or
arrangement (with the source of the reduction to be directed by the Operating
Partnership).  The Accounting Firm will notify Executive and the Operating
Partnership if it determines that the Parachute Payments must be reduced to the
Capped Payments and will send Executive and the Operating Partnership a copy of
its detailed calculations supporting that determination.

 

4.7.4       As a result of the uncertainty in the application of Sections 280G
and 4999 of the Code at the time that the Accounting Firm makes its
determinations under this Section 4.7, it is possible that amounts will have
been paid or distributed to Executive that should not have been paid or
distributed under this Section 4.7 (“Overpayments”), or that additional amounts
should be paid or distributed to the Executive under this Section 4.7
(“Underpayments”).  If the Accounting Firm determines, based on either the
assertion of a deficiency by the Internal Revenue Service against the Operating
Partnership or the Executive, which assertion the Accounting Firm believes has a
high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Executive must repay to the Operating
Partnership, without interest, the amount of the Overpayment; provided, however,
that no amount will be payable by the Executive to the Operating Partnership
unless, and then only to the extent that, the payment would either reduce the
amount on which the Executive is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code.  If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Executive and the Operating Partnership of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Operating
Partnership.

 

For purposes of this Section 4.7, the term “Accounting Firm” means the
independent accounting firm engaged by the Operating Partnership immediately
before a Change in Control.  For purposes of this Section 4.7, the term “Net
After Tax Amount” means the amount of any Parachute Payments or Capped Payments,
as applicable, net of taxes imposed under Sections 1, 3101(b) and

 

15

--------------------------------------------------------------------------------


 

4999 of the Code and any State or local income taxes applicable to Executive on
the date of payment.  The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.  For purposes of this Section 4.7,
the term “Parachute Payment” means a payment that is described in
Section 280G(b)(2) of the Code, determined in accordance with Section 280G of
the Code and the regulations promulgated or proposed thereunder.

 

ARTICLE 5
RESTRICTIVE COVENANTS

 

5.1          Confidential Information.

 

(1)           Obligation to Maintain Confidentiality.  Executive acknowledges
that, by reason of Executive’s employment by the Employer and position with the
Company and the Operating Partnership, Executive will have access to
confidential matters relating to the names, addresses, buying habits and other
special information regarding past and present customers, as well as potential
customers with whom the Company has established material contacts and entered
into active negotiations for the sale of products or services, employees and
suppliers of the Company; customer contracts and transactions or price lists of
the Company; products, services, programs and processes sold, licensed or
developed by the Company; technical data, plans and specifications; financial
and/or marketing data known only by the Company and respecting the conduct of
the present or future phases of business of the Company; computer programs,
systems and/or software developed by the Company; ideas, inventions, trademarks,
trade secrets, business information, know-how, processes, designs, redesigns,
discoveries and developments of the Company; and information considered
confidential by any customers or suppliers of the Company (collectively,
“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the QTS Companies and covenants
that, both during the Term and for a period of one (1) year after the
Executive’s Termination Date Executive shall not disclose any Confidential
Information to any Person (defined in Section 5.4) (except as Executive’s duties
as a manager, director, officer or employee of the Company or the Operating
Partnership require) without the prior written authorization of the Board. 
Notwithstanding the foregoing, information which (i) at the time of receipt is,
or thereafter becomes, publicly known through no wrongful act of Executive,
(ii) is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement, or (iii) was
developed by Executive independently of and without reference to information
obtained from the Company shall not be considered “Confidential Information.” 
Notwithstanding the foregoing, Executive shall not be restricted from disclosing
Confidential Information to the extent required by law, court order, subpoena or
other legal proceeding or to his attorneys and advisors in connection with a
dispute between Executive and a QTS Company.

 

(2)           Company Property.  All records, designs, business plans, financial
statements, customer lists, manuals, memoranda, lists, research and development
plans,

 

16

--------------------------------------------------------------------------------


 

Intellectual Property and other property delivered to or compiled by Executive
by or on behalf of any QTS Company or its providers, clients or customers that
pertain to the business of any QTS Company shall be and remain the property of
such QTS Company and be subject at all times to its discretion and control. 
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities, research and
development, Intellectual Property or future plans of a QTS Company that is
collected by Executive shall be delivered promptly to such QTS Company without
request by it upon termination of Executive’s employment for any reason.  For
purposes of this Section 5.1.2, “Intellectual Property” shall mean patents,
copyrights, trademarks, trade dress, trade secrets, other such rights and any
applications therefor.

 

5.2          Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the QTS Companies.  Executive hereby assigns to the
applicable QTS Company all rights, title and interest in such contributions and
inventions made or conceived by Executive alone or jointly with others during
the Term that relate to the business of such QTS Company.  This assignment shall
include (a) the right to file and prosecute patent applications on such
inventions in any and all countries, (b) the patent applications filed and
patents issuing thereon, and (c) the right to obtain copyright, trademark or
trade name protection for any such work product. Executive shall promptly and
fully disclose all such contributions and inventions to the Company and assist
the Company or any other QTS Company, as the case may be, in obtaining and
protecting the rights therein (including patents thereon), in any and all
countries; provided, however, that said contributions and inventions shall be
the property of the applicable QTS Company, whether or not patented or
registered for copyright, trademark or trade name protection, as the case may
be.  Notwithstanding the foregoing, no QTS Company shall have any right, title
or interest in any work product or copyrightable work developed outside of work
hours and without the use of any QTS Company’s resources that does not relate to
the business of any QTS Company and does not result from any work performed by
Executive for any QTS Company.

 

5.3          Nondisparagement.

 

(a)           Executive agrees that during the Term and after Executive’s
termination for Cause or without Good Reason he will not talk about or otherwise
communicate to any third parties in a malicious, disparaging or defamatory
manner regarding the Company, the Operating Partnership, the Employer or any of
their respective affiliates, owners or their past or present employees,
directors, officers or other representatives and will not make or authorize to
be made any written or oral statement that may disparage or damage the
reputation of the Company, the Operating Partnership, the Employer or any of
their respective affiliates, owners or their past or present employees,
directors, officers or other representatives

 

(b)           The Company, the Operating Partnership and the Employer agree that
during the Term and thereafter they will not talk about or otherwise communicate
to any third parties in a malicious, disparaging, or defamatory manner regarding
Executive and will not make or authorize to be made any written or oral
statement that may disparage or damage the reputation of

 

17

--------------------------------------------------------------------------------


 

Executive.  For purposes of this non-disparagement provision, the Company, the
Operating Partnership and the Employer are defined to mean the Company’s
executive team and the Board.

 

(c)           The parties acknowledge that during the Term and thereafter, one
or more of the QTS Companies may desire to utilize Executive’s image, likeness,
photographs, voice, biography, speeches, interviews and any recorded materials,
in each case in whatever form or media, containing Executive’s image or likeness
(collectively, Executive’s “Image”) for business purposes.  The Company,
Operating Partnership and Employer shall use their best efforts to ensure that
any use of Executive’s Image by any one or more of the QTS Companies is
consistent with the core values of the Executive, and the core values of the QTS
Companies.  During the Term and thereafter, the QTS Companies may use
Executive’s Image for any reason related to the business of the QTS Companies,
including to advertise, promote or market the QTS Companies.  If the Company
determines that the QTS Companies will use or continue to use Executive’s Image
after Executive’s employment has terminated, the Company shall provide or cause
to be provided to Executive copies of all materials containing his Image that
the QTS Companies intend to use or continue using, so long as the provision of
such copies does not impose an unreasonable burden or cost to the Company.  If
at any time Executive, in his sole and absolute discretion, believes that the
use of his Image conflicts with his core values, he may promptly so notify the
Company in writing, and following receipt of such notice the Company shall use
its commercially reasonable efforts to remove, or cause to be removed, as
promptly as reasonably practicable, the Executive’s Image from the QTS
Companies’ materials.

 

5.4      Non-Compete.  The Executive agrees that for the period during which the
Executive is employed by, or serving as an officer or manager or director of,
the Company, the Operating Partnership, the Employer or any of the QTS Companies
and for one (1) year after Executive’s termination (the “Restricted Period”),
the Executive will not (a) directly or indirectly, engage in any business
involving the development, construction, acquisition, ownership or operation of
data center properties, colocation facilities and/or the provision of cloud or
managed services in the United States, whether such business is conducted by the
Executive individually or as a principal, partner, member, stockholder, joint
venturer, director, trustee, officer, employee, consultant, advisor or
independent contractor of any Person (as defined below) or (b) own any interests
in any data center facilities, colocation facilities or managed service
providers in the United States; provided, however, that this Section 5.4 shall
not be deemed to prohibit the direct or indirect ownership by the Executive of
up to five (5) percent of the outstanding equity interests of any public
company.  For purposes of this Agreement, “Person” means any individual, firm,
corporation, partnership, company, limited liability company, trust, joint
venture, association or other entity.

 

5.5      Non-Solicitation. The Executive agrees that during the Term or
otherwise for the period during which the Executive is employed by, or serving
as an officer or manager or director of, the Company, the Operating Partnership
or any of the QTS Companies, and for one (1) year after Executive’s termination,
such Executive will not directly or indirectly (a) solicit, induce or encourage
any employee (other than clerical employees) or independent contractor to
terminate their employment with the QTS Companies or to cease rendering services
to the QTS Companies, and the Executive shall not initiate discussions with any
such Person for any such purpose or

 

18

--------------------------------------------------------------------------------


 

authorize or knowingly cooperate with the taking of any such actions by any
other Person, or (b) solicit any customers of the QTS Companies to lease,
purchase or otherwise occupy data center space in the United States of America
or encourage any of the tenants of the QTS Companies to reduce its patronage of
the QTS Companies.  Notwithstanding the foregoing, Executive’s solicitation of a
former Company employee whose employment has been involuntarily terminated by
the Operating Partnership shall not constitute a solicitation barred under this
Agreement.  The term “solicit” includes any communication (written or oral) from
or initiated by Executive or his agents, or any search or other recruitment
entity or person employed by Executive, to any customer, employee or independent
contractor of the Operating Partnership but does not include advertising or
press releases in any newspaper, industry publication or other media of general
circulation.

 

5.6          Reasonable and Necessary Restrictions.  Executive acknowledges that
the restrictions, prohibitions and other provisions hereof, including, without
limitation, the Restricted Period set forth in Section 5.4, are reasonable, fair
and equitable in terms of duration, scope and geographic area, as are necessary
to protect the legitimate business interests of the QTS Companies, and are a
material inducement to the Company,  the Operating Partnership and the Employer
to enter into this Agreement.

 

5.7          Breach of Restrictive Covenants.  The parties agree that a breach
or violation of any provision of this Article 5 will result in immediate and
irreparable injury and harm to the business of the QTS Companies, and that the
Company, the Operating Partnership, the Employer and each other QTS Company
shall have, in addition to any and all remedies of law and other consequences
under this Agreement, the right to seek an injunction, specific performance or
other equitable relief to prevent the violation of the obligations hereunder,
including without limitation, to address any threatened breach or violation, and
to enjoin and restrain Executive and each and every person, firm, company or
corporation concerned therewith, from the violation or continuance of such
violation or breach.  In addition thereto, Executive shall be responsible for
all damages, including reasonable attorneys’ fees, sustained by the Company, the
Operating Partnership, the Employer and any other QTS Company by reason of said
violation.  The parties further agree that in the event of any legal or
equitable action, suit or proceeding relating to this Article 5, the party that
prevails shall be reimbursed by the other party or parties for all reasonable
costs, including reasonable attorneys’ fees and costs, incurred by such
prevailing party. In addition to any other remedy which may be available at law
or in equity, or pursuant to any other provision of this Agreement, the payments
by the Employer of any severance to which Executive may otherwise be entitled
under this Agreement will cease as of the date on which such violation first
occurs.

 

ARTICLE 6
GOVERNING LAW, DISPUTE RESOLUTION

 

6.1          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED

 

19

--------------------------------------------------------------------------------


 

WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF KANSAS.

 

6.2          Waiver of Jury Trial.  Each party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation, directly or indirectly, arising out of or relating to
this Agreement or any transaction contemplated hereby. Each party (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 6.2.

 

ARTICLE 7
MISCELLANEOUS

 

7.1          Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.

 

7.2          Entire Agreement.  This Agreement, together that certain Trademark
License Agreement dated April 3, 2017 by and between Quality Group of Companies,
LLC, a Kansas limited liability company and QualityTech, LP, a Delaware limited
liability company, constitutes the total and complete agreement of the parties
with respect to the subject matter hereof and thereof and supersedes all prior
and contemporaneous understandings and agreements heretofore made, and there are
no other representations, understandings or agreements.

 

7.3          Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.

 

7.4          Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.

 

7.5          Waiver or Delay.  The failure or delay on the part of the Company,
the Operating Partnership, the Employer or any QTS Company or Executive to
exercise any right or remedy, power or privilege hereunder shall not operate as
a waiver thereof, except as explicitly set forth herein.  A waiver, to be
effective, must be in writing and signed by the party making the waiver.  A

 

20

--------------------------------------------------------------------------------


 

written waiver of default shall not operate as a waiver of any other default or
of the same type of default on a future occasion.

 

7.6          Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  The Company, the Operating Partnership and the Employer may assign this
Agreement or their respective obligations under this Agreement to any affiliate
or successor, provided, however, that (1) the Company, the Operating Partnership
and the Employer shall remain liable for the obligations to Executive under this
Agreement and (2) the Company, the Operating Partnership and the Employer shall
require any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, the Operating Partnership or the Employer to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company, the Operating Partnership or the Employer, as
applicable, would be required to perform if no such succession had taken place.

 

7.7          Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.

 

7.8          Notices.  All notices, requests, demands and other communications
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other  parties:

 

To Executive:

 

Chad L. Williams

 

 

Address on file with the Operating Partnership

To the Company,

 

c/o QTS Realty Trust, Inc.  

the Operating Partnership

 

12851 Foster Street, Suite 205

or the Employer:

 

Overland Park, Kansas 66213

 

 

Attention: General Counsel

 

 

Facsimile: (913) 814-7766

 

7.9          Headings and Captions. The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.

 

21

--------------------------------------------------------------------------------


 

7.10        Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.

 

7.11        Counsel.  Executive has been advised by the Company, the Operating
Partnership and the Employer that he should consider seeking the advice of
counsel in connection with the execution of this Agreement and the other
agreements contemplated hereby and Executive has had an opportunity to do so. 
Executive has read and understands this Agreement and has sought the advice of
counsel to the extent he has determined appropriate.

 

7.12        Withholding of Compensation.  Executive hereby agrees that the
Employer may deduct and withhold from the compensation or other amounts payable
to Executive hereunder or otherwise in connection with Executive’s employment
any amounts required to be deducted and withheld by the Employer under the
provisions of any applicable Federal, state and local statute, law, regulation,
ordinance or order.

 

7.13        Executive Representation.  Executive acknowledges that by entering
into or complying with any provision of this Agreement he is not breaching or
acting in contravention of any other agreement or commitment he has to any other
firm, corporation, partnership, organization, person or any other individual or
entity.

 

7.14        D & O Insurance.  The Company, the Operating Partnership and/or the
Employer will maintain directors’ and officers’ liability insurance during the
Term and for a period of not less than six (6) years thereafter, covering acts
and omissions of Executive during the Term, on terms substantially no less
favorable than those in effect on the date of this Agreement.  During the Term
and for a period of not less than six (6) years thereafter, Executive shall
receive the same benefits provided to any of the Company’s, the Operating
Partnership’s or the Employer’s officers and directors under any additional D&O
insurance or similar policy, any indemnification agreement, the Company’s
policies or the governing documents of the Company, the Operating Partnership or
the Employer as in effect as of the date hereof, provided, however, that in the
event that the benefits provided to any of the Company’s, the Operating
Partnership’s and the Employer’s officers and directors under any of the
foregoing documents or policies are enlarged after the date hereof, Executive
shall receive such enlarged benefits.

 

7.15        Legal Fees.  The Employer shall reimburse Executive for all
reasonable legal fees incurred by Executive in connection with the negotiation,
preparation and execution of this Agreement.

 

7.16        Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement other than a dispute pursuant to Section 5.4 and
Section 5.5, shall be settled exclusively by arbitration in the State of Kansas
by three arbitrators in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association in effect at the
time of submission to arbitration.  Judgment may be entered on the arbitrators’
award in any court having jurisdiction.  For purposes of entering any judgment
upon

 

22

--------------------------------------------------------------------------------


 

an award rendered by the arbitrators, the Company, the Operating Partnership,
the Employer and Executive hereby consent to the jurisdiction of any or all of
the following courts: (i) the United States District Court for the State of
Kansas, (ii) any of the courts of the State of Kansas, or (iii) any other court
having jurisdiction. The Company, the Operating Partnership, the Employer and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company, the Operating
Partnership, the Employer and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to such jurisdiction and any defense of inconvenient forum. The Company,
the Operating Partnership, the Employer and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party shall bear its or his costs and expenses arising in connection with
any arbitration proceeding pursuant to this Section 7.16; provided, however,
that the party that substantially prevails in an arbitration shall be reimbursed
by the other party for all reasonable costs, including reasonable attorneys’
fees and costs, incurred by such prevailing party in connection with the
arbitration. Notwithstanding any provision in this Section 7.16, Executive shall
be paid all compensation due and owing under this Agreement during the pendency
of any dispute or controversy arising under or in connection with this
Agreement.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

COMPANY

 

 

 

QTS REALTY TRUST, INC.

 

 

 

 

 

By:

 /s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

General Counsel & Secretary

 

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

QUALITYTECH, LP

 

 

 

By:

QTS REALTY TRUST, INC.,

 

 

its sole general partner

 

 

 

 

 

By:

/s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

General Counsel & Secretary

 

 

 

EMPLOYER

 

 

 

QUALITY TECHNOLOGY SERVICES, LLC

 

 

 

 

 

By:

/s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

General Counsel & Secretary

 

 

 

EXECUTIVE

 

 

 

/s/ Chad L. Williams

 

CHAD L. WILLIAMS

 

--------------------------------------------------------------------------------